Title: To Alexander Hamilton from Francis Lynch, 11 June 1799
From: Lynch, Francis
To: Hamilton, Alexander


          
            Dr Sir,
            New York June 11th. 1799
          
          I have frequently called on You, but had not the pleasure of finding You at Home; since My last to You, I have received several Letters from My Brother, He is very anxious to be removed to Fort Jay—
          Having lately lost My Eldest Brother, & the Doctr—being the only one now living, I will take it a particular favour, if You will excuse Him to be removed to Fort Jay, as He will then be near me, & I shall have it My Power to assist Him to whatever He stands in need off—In the pleasing expectation of Your complying with Our Wishes I remain your very Hble Servt.
          
            Frans. Lynch
          
          Alex: Hamilton Esqr.
        